DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 15-20 in the reply filed on 9/7/22 is acknowledged.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Examiner suggests amending “start” to “starch” in claim 19. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2 claims “via-a-vis the fibril diameter and/or length of the cellulose when non-fibrillated”. 
This is unclear. Further, clarification is needed on the definition of via-a-vis and further clarification is needed on the diameter and/or length of cellulose when non-fibrillated. 

Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “carbohydrate”, and the claim also recites “starch” and “polysaccharide” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 6 recites the broad recitation “glycol”, and the claim also recites “polypropylene glycol” and “polyethylene glycol” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (CN103590281, English translation).
Feng, example 1, teaches starting materials for a glue solution comprising cassava starch, nanofibrillated cellulose, a cross-linking agent and water. 
Feng teaches the nanofibrillated cellulose (NFC) is a single microfibril of cellulose with a length of 100-2000nm and a diameter of 3-200nm obtained by defibrating a cellulose-based raw material. 
Water as taught by Feng reads on a solvent as claimed in claim 1. 
Starch as taught by Feng reads on a compound as claimed in claim 1. 
A preamble of “for use as an adhesive, paint, coating, surface size, composite, resin, paste, food thickener or additive, gel, hydrogel or absorbent” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.

Regarding claim 2, Feng teaches the nanofibrillated cellulose (NFC) is a single microfibril of cellulose with a length of 100-2000nm and a diameter of 3-200nm obtained by defibrating a cellulose-based raw material. 
It would be expected that the nanofibrillated cellulose (NFC) obtained by defibrating a cellulose-based raw material would have at least one length scale comprising a fibril diameter or length that is reduced via a vis the diameter or length of the cellulose when non-fibrillated. 

Regarding claim 3, the dry mass fraction of each substance is: 85-99.75 parts starch, 0.1 - 10 parts NFC, 0.15-5 parts crosslinker.

Regarding claim 4, Feng teaches NFC has a long aspect ratio and is flexible. The carboxyl group and aldehyde group possessed on the molecule can be used to exert cross-linking and auxiliary binders.

Regarding claim 5, Feng teaches water as a solvent. 

Regarding claims 6 and 9, Feng teaches starch. 

Regarding claims 10 and 16, Feng teaches the crosslinking agent can be an epoxy and therefore the comprise would comprise no traces of borax as claimed in claim 10. 

Regarding claim 15, Feng teaches a glue (adhesive) composition comprising NFC wherein NFC has carboxyl groups and aldehyde groups possessed on the molecule that can be used to exert cross-linking and auxiliary binders.

Regarding claim 19, Feng, example 1, teaches the dry mass fraction of 99.75 parts of tapioca starch, 0.1 parts of NFC, 0.15 parts of cross-linking agent (glyoxal). 
The weight ratio of NFC to starch is 1:997.5. 

Regarding claim 20, Feng teaches the crosslinking agent can be N, N, methylenebisacrylamide and therefore the composition does not contain any of the compounds as claimed in claim 20. 

Claims 1, 3, 5-6, 8, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al (CN104558996, English translation). 
Bai, paragraph 11, preparation of DPVA/MFC mixed solution, of the English translation, teaches a PVA/MFC aqueous solution. 
PVA reads on the compound as claimed in claim 1. 
Water reads on a solvent as claimed in claim 1. 

Regarding claim 3, Bai, paragraph 11, preparation of DPVA/MFC mixed solution, of the English translation, teaches MFC in the amount of about 6 wt% relative to the overall weight of the composition.  

Regarding claim 5, Bai teaches water as a solvent. 

Regarding claim 6, Bai teaches PVA. 

Regarding claim 8, Bai teaches a PVA/MFC mixed solution. This solution consists of PVA, MFC and water before any additional components are added. 

Regarding claim 15, Bai teaches a composite. 

Regarding claim 16, Bai teaches a composite containing no amounts of borax. 

Regarding claim 20, Bai teaches hydroxyethyl methacrylate and therefore the composition does not contain any of the compounds as claimed in claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN103590281, English translation). 
Feng, example 1, teaches starting materials for a glue solution comprising cassava starch, nanofibrillated cellulose, a cross-linking agent and water. 
Feng teaches the amount of water in the gum is such that the surface has a suitable solids content and viscosity. The surface glue has a solid content of from 6% to 20%, preferably from 8% to 14%.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate water into the initial composition in the amount of 88 wt% to obtain a suitable solids content and viscosity. 

Regarding claim 17, how the NFC is made, particularly the process steps of compressing the cellulose pulp and subjecting the pulp to a pressure drop are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product NFC is the same product cited to in the prior art of Feng.
In the event any differences can be shown for the product of the product-by- process claims 17, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Regarding claim 18, the dry mass fraction of each substance is: 85-99.75 parts starch, 0.1 - 10 parts NFC, 0.15-5 parts crosslinker. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN103590281, English translation) as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Feng teaches NFC, Feng does not teach NFC characterized in that it results in a gel like dispersion. 
Holtan teaches a gel-like dispersion of the microfibrillated cellulose is characterized by:
ii) the microfibrillated cellulose results in gel-like dispersion that has a zero shear viscosity, η0, of at least 5000 Pa-s, preferably at least 6000 Pa-s, further preferably at least 7000 Pa-s, as measured in polyethylene glycol (PEG) as the solvent, and at a solids content of the MFC of 0.65%.
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose as taught by Holtan as the NFC as taught by Feng as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN103590281, English translation) as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Feng teaches NFC, Feng does not teach NFC characterized by a water holding capacity. 
Holtan teaches a gel-like dispersion of the microfibrillated cellulose is characterized by:
Holtan teaches the microfibrillated cellulose has a water holding capacity (water retention capacity) of more than 75. The water holding capacity describes the ability of the MFC to retain water within the MFC structure and this again relates to the accessible surface area. 
Holtan teaches the water holding capacity was measured by diluting the MFC samples to a 0.3% solids content in water and then centrifuging the samples at 1000 G for 15 minutes. The clear water phase was separated from the sediment and the sediment was weighed. The water holding capacity is given as (mV/mT)-1 where mV is the weight of the wet sediment and mT is the weight of dry MFC analyzed.
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose having a water holding capacity of more than 75 as taught by Holtan as the NFC as taught by Feng as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN103590281, English translation) as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Feng teaches NFC, Feng does not teach a preparation method for microfibrillated cellulose. 
Holtan teaches the microfibrillated cellulose is prepared and obtainable by a process, which comprises at least the following steps:
(a) subjecting a cellulose pulp to at least one mechanical pretreatment step;
(b) subjecting the mechanically pretreated cellulose pulp of step (a) to a homogenizing step, which results in fibrils and fibril bundles of reduced length and diameter vis-a-vis the cellulose fibers present in the mechanically pretreated cellulose pulp of step (a), said step (b) resulting in microfibrillated cellulose;
wherein the homogenizing step (b) involves compressing the cellulose pulp from step (a) and subjecting the cellulose pulp to a pressure drop. 
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose made by the method as taught by Holtan as the NFC as taught by Feng as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (CN104558996, English translation) as applied to claimed 1 as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Bai teaches MFC, Bai does not teach MFC the MFC has at least one length that is reduced via-a-vis. 
Holtan teaches these and other objects are achieved by microfibrillated cellulose, in which: i) the length and the diameter of the cellulose fibrils and fibril bundles are reduced vis-a-vis the respective length and diameter of the cellulose fibers and fiber bundles making up the cellulose that was used as a starting product. 
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose made by the method as taught by Holtan as the NFC as taught by Bai as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (CN104558996, English translation) as applied to claimed 1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the MFC would comprise naturally occurring hydroxyl groups and these hydroxyl groups would be able to be crosslinked with the PVA. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (CN104558996, English translation) as applied to claimed 1. 
	Bai teaches water present in the amount of 94 wt%. 
The water which is present in the amount of 94 wt% is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (CN104558996, English translation) as applied to claimed 1 as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Bai teaches MFC, Bai does not teach MFC characterized in that it results in a gel like dispersion. 
Holtan teaches a gel-like dispersion of the microfibrillated cellulose is characterized by:
ii) the microfibrillated cellulose results in gel-like dispersion that has a zero shear viscosity, η0, of at least 5000 Pa-s, preferably at least 6000 Pa-s, further preferably at least 7000 Pa-s, as measured in polyethylene glycol (PEG) as the solvent, and at a solids content of the MFC of 0.65%.
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose as taught by Holtan as the MFC as taught by Bai as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (CN104558996, English translation) as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Bai teaches MFC, Bai does not teach MFC characterized by a water holding capacity. 
Holtan teaches a gel-like dispersion of the microfibrillated cellulose is characterized by:
Holtan teaches the microfibrillated cellulose has a water holding capacity (water retention capacity) of more than 75. The water holding capacity describes the ability of the MFC to retain water within the MFC structure and this again relates to the accessible surface area. Holtan teaches the water holding capacity was measured by diluting the MFC samples to a 0.3% solids content in water and then centrifuging the samples at 1000 G for 15 minutes. The clear water phase was separated from the sediment and the sediment was weighed. The water holding capacity is given as (mV/mT)-1 where mV is the weight of the wet sediment and mT is the weight of dry MFC analyzed.
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose having a water holding capacity of more than 75 as taught by Holtan as the MFC as taught by Bai as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (CN104558996, English translation as applied to claimed 1 and further in view of Holtan et al (WO2015180844). 
Although Bai teaches MFC, Bai does not teach a preparation method for microfibrillated cellulose. 
Holtan teaches the microfibrillated cellulose is prepared and obtainable by a process, which comprises at least the following steps:
(a) subjecting a cellulose pulp to at least one mechanical pretreatment step;
(b) subjecting the mechanically pretreated cellulose pulp of step (a) to a homogenizing step, which results in fibrils and fibril bundles of reduced length and diameter vis-a-vis the cellulose fibers present in the mechanically pretreated cellulose pulp of step (a), said step (b) resulting in microfibrillated cellulose;
wherein the homogenizing step (b) involves compressing the cellulose pulp from step (a) and subjecting the cellulose pulp to a pressure drop. 
Holtan teaches without wishing to be bound by theory, it is believed that the "comb"-like or "brush"-like end structure of the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest. Without wishing to be bound by theory, it is believed that within the MFC (aggregate) macrostructure, as visible in optical microscopy as used throughout the present disclosure, the bifurcated/brush like end structures in the MFC of this invention contribute to 'nest' the fibrils, fibril bundles and aggregates more tightly together, and to build a more rigid and stable three-dimensional network measured as the improved rheological properties and the increased zero shear viscosity in particular, compared to conventional MFC. Furthermore, this tight three-dimensional network of the MFC of this invention may entrap or bind water more strongly within the aggregates, this MFC, also comprising an increased surface area and a higher amount of reactive OH-groups being exposed to water through the highly bifurcated ends of the fibrils.
Further, Holtan teaches without wishing to be bound by theory, it is believed that the three-dimensional networks of a MFC gel are stabilized by the "brushes-combs" at the ends of the fibrils, for the MFC, while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the microfibrillated cellulose made by the method as taught by Holtan as the MFC as taught by Bai as the fibrils or fibril bundles of the MFC provides increased stability to three-dimensional networks of fibrils enclosing water and thereby improving the water holding capacity of the resulting gel, and also increasing the viscosity at rest and further while these stabilized networks may be easily broken apart, once a shear force is applied, for example when the gel is to be transported (pumped) or the like.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150064491 teaches a composition for paint comprising microfibrillated cellulose, binder and a solvent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/2/22